Citation Nr: 1127728	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for drug abuse, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

While the Veteran characterized his claimed disability as a personality disorder, the claims file includes diagnoses of anxiety, depression, schizoaffective disorder, depressive type, paranoid schizophrenia and cannabis dependence.  The United States Court of Appeals for Veterans Claims (Court) has recently ruled that VA should broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in determining whether the Veteran has a psychiatric disorder related to service, all diagnoses reasonably raised by the record have been considered when adjudicating this claim.

The Veteran testified before the undersigned at a March 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran testified he ingested cannabis in order to treat the pain of his right testicular spermatocele disorder in addition to the symptoms of his psychiatric disorder.  The Board granted service connection for the Veteran's right testicular spermatocele disorder in its May 2010 decision and has now granted service connection for the Veteran's psychiatric disorder below.  Accordingly, the issues on appeal are amended to address whether the Veteran is entitled to service connection for drug use, to include as secondary to service-connected psychiatric disorder and whether the Veteran is entitled to service connection for drug use, to include as secondary to service-connected right testicle spermatocele disorder.

In May 2010, the Board remanded the case for additional development.  Development having been completed, the case is now before the Board for further appellate consideration.

The issues of entitlement to service connection for drug use, to include as secondary to service-connected psychiatric disorder and entitlement to service connection for drug use, to include as secondary to service-connected right testicle spermatocele disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with a psychiatric disorder, identified as paranoid schizophrenia, which has been shown by competent medical evidence to be etiologically related to service.


CONCLUSION OF LAW

A psychiatric disorder, identified as paranoid schizophrenia, was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West. 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The Board notes that certain chronic conditions, including psychoses, will be presumed to be service-connected if manifested to a compensable level within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  It is noted, however, that in the current case, although the Veteran experiences a psychiatric condition, there is no evidence of psychosis.  See 38 C.F.R. § 3.384.

Recitation of Pertinent Evidence

The Veteran stated in his April 2006 Claim that he was diagnosed with a personality disorder during active duty service in 1973.

The Veteran's December 1972 induction examination revealed no history of psychiatric problems.  Moreover, a January 1973 letter indicates the Veteran was awarded the American Spirit Honor Medal and Certificate, which is the highest award presented to an individual recruit.

June 1973 service treatment records indicate the Veteran was experiencing a large degree of anxiety about living with so many people aboard the USS Forrestal and that he did not like living afloat.  The Veteran underwent a psychiatric evaluation in June 1973 and it was noted that the Veteran had a consistent history of poor task performance and that he was very insecure and anxious about his academic performance.  The Veteran was also described as a "loner" and that he had a history of poor interpersonal relationships.  As a result of this psychiatric evaluation, the Veteran was diagnosed with a personality disorder and it was recommended that the Veteran be considered for administrative separation from service.  September 1973 and October 1973 service treatment records further indicate the Veteran continued to have adjustment problems and it was recommended that he be administratively discharged from service.

The Veteran's supervisor aboard the USS Forrestal stated in the Veteran's November 1973 performance review that although he was an adequate worker when available to the division, the Veteran was unable to get along with any or all of his shipmates.  It was further noted that the Veteran was in a constant state of fear, which affected his sleeping, eating and ultimately, his work.  The Veteran's supervisor also remarked that although he was not a troublemaker, the Veteran was a constant administrative burden on the division and on the ship insofar as the Veteran was a constant visitor to the medical department.  Based on the foregoing assessment, the Veteran's supervisor recommended the Veteran be separated from service.  The Veteran's November 1973 separation examination indicates the Veteran was being administratively discharged with a diagnosis of inadequate personality.

The Veteran underwent a private psychiatric examination that was administered by Dr. F.M., M.D. in October 2005.  The Veteran reported being divorced and currently living with his married sister and her family.  Prior to living with his sister, the Veteran lived with his parents from 1982 to 2002.  The Veteran also reported sleeping no more than three hours per night and that his depression had been "creeping up" on him lately.  The Veteran also stated he must "psych himself up" to do simple tasks such as showering or preparing meals.  The Veteran also stated he rarely eats out because he has had too many reactions in which food causes his mind to become "weirded out."  The Veteran also reported being shadowed, followed and monitored by a labor union that had blacklisted him for unknown reasons.  The Veteran stated he closes his drapes at home because of worries about his privacy.  The Veteran denied any history of psychiatric hospitalization or outpatient psychiatric treatment as well as any suicidal ideation.

The Veteran reported attending college for three years but chose not to return upon leaving service, and as such, did not graduate.  The Veteran reported having a number of jobs over the years, which included serving as a stevedore and warehouse worker.  The Veteran admitted being fired from some of these jobs and that his longest steady employment lasted 18 months.  The Veteran also reported being unemployed at the time of the examination.

Dr. F.M. noted the Veteran was casually dressed and adequately groomed.  Dr. F.M. also noted the Veteran's speech to be somewhat stilted and his affect was blunted.  The Veteran's mood was anxious and depressed and he was experiencing paranoid delusions about being followed and monitored by a labor union.  Dr. F.M. also pointed out the Veteran expressed bizarre notions about the deleterious effects of food on his mind and on his body.  Dr. F.M. further noted there to be a mild disorganization of the Veteran's thoughts and some loosening of associations.  Dr. F.M. indicated the Veteran's cognitive and memory functions were intact and that sensorium was clear.

Based on the history supplied by the Veteran in addition to the results of his examination, Dr. F.M. diagnosed the Veteran with schizoaffective disorder, depressive type with a moderate to severe level of psychosocial stressors.  Dr. F.M. also assigned the Veteran a Global Assessment of Functioning (GAF) score of 30.

Furthermore, private treatment records prepared by Dr. T.M., MA, in October 2005 indicate the Veteran had a flat affect and appeared very anxious and tense.  Dr. T.M. remarked that the Veteran was sweating profusely as a result of his severe anxiety.  Attempts to help the Veteran with relaxation breathing were not successful.  The Veteran told Dr. T.M. he wished to treat his psychiatric condition only with medication at that time.  The Veteran was diagnosed by Dr. T.M. with anxiety and depression and was assigned a GAF score of 45.

The Veteran participated in a private psychological examination administered by Dr. D.L., Ph.D. in January 2006.  After examining the Veteran, Dr. D.L. remarked that his intellectual functioning appeared to be within the high average range and that he was not impaired in the ability to understand and remember short work-like procedures and locations.  Dr. D.L. also found the Veteran was not impaired in concentration and persistence and that he should be able to manage his own finances.  Having said this, Dr. D.L. also found the Veteran to be moderately impaired in interacting with other people, due to having a paranoid fear of them and avoiding them.  Dr. D.L. also found the Veteran to be severely impaired in the ability to react to changes, such as his divorce and being unable to work.  Based on the results of the examination, Dr. D.L. diagnosed the Veteran with moderate, depressive type schizoaffective disorder and assigned him a GAF score of 48.

In private medical records dated January 2006, the Veteran reported to Dr. S.W., M.D. that his depression was improving and that he denied suicidal ideation, helplessness, hopelessness, hallucinations and paranoid delusions.  Based on the history supplied by the Veteran, Dr. S.W. diagnosed the Veteran with depression.

The April 2006 Mental Residual Function Capacity Assessment submitted by Dr. G.D., Ph.D. in furtherance of the Veteran's Social Security Administration (SSA) disability claim, indicates the Veteran cannot adapt, set goals, make plans independently, adequately concentrate, persist or keep pace with tasks due to his psychiatric impairment.  Dr. G.D. diagnosed the Veteran with a schizoaffective disorder as evidenced by hallucinations and delusions experienced by the Veteran in his October 2005 private examination.  Dr. G.D. also noted that the Veteran's paranoia interferes with his work activities.

The Veteran participated in a private medical examination in May 2007 whereby he was examined by Dr. B.H., M.D.  The Veteran reported suffering from intrusive thoughts and paranoia.  The Veteran's appearance and behavior were noted by Dr. B.H. to be appropriate.  The Veteran's speech was observed to be organized and his thought process was coherent.  The Veteran denied suicidal or homicidal ideation as well as experiencing any hallucinations.  Dr. B.H. indicated the Veteran's mood appeared to be anxious and his affect was restricted.  The Veteran's thought content was also noted to be preoccupied and his insight and motivation for treatment were considered poor.  Dr B.H. indicated the Veteran was paranoid.

Based on the foregoing mental status examination, Dr. B.H. diagnosed the Veteran with a depressive type schizoaffective disorder.  He also provided a secondary diagnosis of chronic paranoid schizophrenia and assigned the Veteran a GAF score of 45.  July 2007 and August 2007 progress notes as well as an October 2007 termination examination from Dr. R.S., DMIN, indicated no change in the Veteran's diagnosis.

By letter dated April 2008, J.S., the Veteran's roommate, stated that in the 10 months he had shared an apartment with the Veteran he had noticed the Veteran to be isolated, withdrawn and has no social life.  J.S. also remarked that the Veteran is paranoid, and as a result of this paranoia, he has difficulty trusting people.

The Veteran participated in a VA examination in June 2010.  The Veteran reported being unemployed and was anxiously preoccupied with paranoid ideations of being monitored and poisoned.  The Veteran also reported experiencing some sleep disturbance.  The Veteran denied suicidal or homicidal ideation and reported no problems with activities of daily living.

Upon examination, the Veteran was appropriately dressed; however, he wore dark sunglasses in an effort not to be seen or to have eye contact with the VA examiner.  The Veteran also sat on the edge of the sofa "stiffly" throughout the examination.  The Veteran was cooperative toward the examiner and his speech was unremarkable.  The Veteran's affect was constricted and his mood was suspicious.  The Veteran was noted to have a short attention span and he was unable to correctly complete the serial sevens exercise.  The Veteran's thought process was unremarkable; however, his thought content involved preoccupation with more than one topic.  The Veteran demonstrated good impulse control and his remote, recent and immediate memory were normal.  The Veteran was also deemed capable of managing his financial affairs.

After reviewing the Veteran's claims file, the history supplied by the Veteran and the results of the above mental examination, the VA examiner diagnosed the Veteran with paranoid schizophrenia based on the following symptoms exhibited by the Veteran throughout the course of his illness: (1) withdrawal (recluse); (2) delusions of poisoning and being monitored (persecution and reference); (3) auditory hallucinations (thought echo); (4) visual hallucinations (seeing shadows); (5) poor concentration; (6) lack of motivation; and (7) the Veteran had been treated with anti-psychotic medication in the past.  The VA examiner assigned the Veteran a GAF score of 60.  The VA examiner acknowledged the fact that the Veteran had been diagnosed in the past with a schizoaffective disorder; however, he stated he did not recognize any tangible affective symptoms present, and instead, noticed the Veteran has suffered from paranoid psychotic symptoms throughout the course of his illness.  After examining the medical evidence of record, the VA examiner opined that it was as least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed paranoid schizophrenia was the result of a disease or injury incurred during the Veteran's active duty insofar it is a well-known fact that stress accentuates the psychotic process.

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In the present case, the Board notes there is ample evidence of an acquired psychiatric disorder both currently and in the naval service.  The Veteran did not have any psychiatric history upon entry into active duty, and in fact, the Veteran was awarded the American Spirit Honor Medal and Certificate in January 1973, the highest award presented to an individual recruit.  When examined by Navy personnel in June 1973, the Veteran was found to have anxiety and adjustment problems related to his service aboard the USS Forrestal and there was no indication that this anxiety and/or adjustment disorder was a pre-existing condition.  The Veteran was discharged from service due to a personality disorder in December 1973 and the June 2010 VA examiner stated his belief that the stress the Veteran experienced aboard the USS Forrestal accentuated the psychotic process, ultimately leading to his diagnosis of paranoid schizophrenia.  Given the in-service diagnosis of a personality disorder, and the evidence of current paranoid schizophrenia, which at least in part, has been found to be related to the manifestations present in service, the Board will resolve reasonable doubt in the Veteran's favor and conclude that the evidence of record supports a finding of service connection for a psychiatric disorder, diagnosed as paranoid schizophrenia.  Accordingly, the appeal of this issue is granted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  The elements of proper notice include informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA met its duty to notify the Veteran concerning his claim for service connection for a psychiatric disorder, claimed as a personality disorder.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim by a letter dated June 2006, before the December 2006 adverse rating decision.  The June 2006 letter also provided the Veteran with the specific notice required by Dingess, supra.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records and service personnel records.  The record also contains private treatment records the Veteran provided and authorized VA to obtain.  SSA disability records are also located in the claims folder.  The Veteran was provided with a VA examination with a nexus opinion.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claim.

The Board is also satisfied that the development requested by the Board's May 2010 remand has been satisfactorily completed and substantially complied with.  This includes development to provide the Veteran with a VA medical examination in order to ascertain the nature and etiology of the Veteran's psychiatric disorder.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a psychiatric disorder, identified as paranoid schizophrenia, is granted.


REMAND

Throughout the record, the Veteran has asserted that the Darvocet and Valium prescribed to him to treat the removal of his wisdom teeth and his anxiety and adjustment disorder during service, respectively, predisposed him to be addicted to other drugs post-service and as a result, he became addicted to cannabis.  The Veteran stated he ingested cannabis for 20 years from January 1974 to June 1994 and that he has not used cannabis or any other illegal drugs since June 1994.  The Veteran stated that his prolonged use of cannabis negatively affected his post-service employment history.

Alternatively, the Veteran stated he began ingesting cannabis in order to treat the pain due to his service-connected right testicular spermatocele disorder as well as the symptoms from his now service-connected psychiatric disorder.  In addition, the Veteran stated he went through physical withdrawal from the Valium that was prescribed to him to treat his anxiety and adjustment disorder during service and needed a coping substance post-service, which turned out to be cannabis.

According to 38 U.S.C.A. § 1110, no compensation shall be paid if a disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Drug abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. § 3.301(c)(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id.

The Board notes that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability, such as post-traumatic stress disorder (PTSD).  In that case, however, the Federal Circuit explained that 38 U.S.C.A. § 1110 precluded compensation for primary alcohol abuse disabilities and for secondary disabilities (such as hepatitis) that result from primary substance abuse.  Id. at 1376.  Thus, a veteran may be service connected for a drug abuse disability acquired as secondary to, or a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence that his drug abuse is secondary to or is caused by the primary service-connected disorder, and that is not due to willful wrongdoing.  Allen, 237 F.3d at 1368.

Service connection may also be granted on a secondary basis for a disability if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Based on the foregoing, the Board finds that the Veteran's first argument, whereby he asserts that the Darvocet and Valium prescribed to him during active duty service predisposed him to being addicted to illegal substances, must fail because the use of such drugs on a direct basis constitutes willful misconduct as defined by law.  However, the Veteran's second argument, whereby he stated he ingested cannabis for a prolonged basis to treat the pain for his service-connected right testicle spermatocele and the symptoms of his service-connected psychiatric disorder, is within the limits of the law insofar as the Veteran is asserting that his drug abuse disability was secondary to, or a symptom of, these service-connected disabilities.

As such, the Board finds that the Veteran should be afforded a VA medical opinion in order to determine whether the Veteran's substance abuse is secondary to his service-connected right testicular spermatocele and/or psychiatric disorders. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should forward the Veteran's claims folder, which should include a copy of this REMAND, to the VA examiner who conducted the June 2010 VA examination report, or to a VA examiner of appropriate expertise (if the June 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion that was provided in the June 2010 VA examination report concerning the above-referenced claim for VA benefits.  The examiner should review the Veteran's entire claims file, which includes the Veteran's service treatment records, private medical records, SSA disability records and lay statements by the Veteran.

The examiner should then provide an opinion addressing the following questions:

(1) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's drug use following active duty service is proximately due to, or the result of, his service-connected right testicle spermatocele disorder?

(2) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's drug use following service is proximately due to, or the result of, his service-connected psychiatric disorder?

The examiner should clearly outline the rationale for the opinions expressed and all clinical findings should be reported in detail.  If any requested medical opinions cannot be given, the examiner should state the reason(s) why.  

2. Upon completion of the above action, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


